Citation Nr: 1817930	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-38 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Alexandra Jackson, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In the July 2017 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran and his representative elected to not provide testimony at a Board hearing.  Rather, the representative indicated that the Veteran would be presenting evidence to the Board in the form of a memorandum.  However, in October 2017 the Veteran's representative submitted a statement that indicated that a Board hearing had been requested.  The Board submitted a letter to the Veteran's representative in February 2018 to ascertain whether a hearing was requested.  In March 2018, the Veteran's representative withdrew the request for a hearing.  38 C.F.R. § 20.3704(e) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran is not shown to be so helpless as to require the regular aid and attendance of another person, and he does not have a single service-connected disability rated at 100 percent


CONCLUSION OF LAW

The criteria for SMC based on the need for aid and attendance of another person or housebound status are not met. 38 U.S.C. §§ 1114(l), (s), 5107(b) (2012); 38 C.F.R. § 3.102, 3.350(b), (i), 3.352 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

SMC is payable to a Veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person. 38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b). 

Determination of this need is subject to the criteria of 3.352.  Under 38 C.F.R. 
§ 3.352, the factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress, or to keep herself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present." Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient. 38 C.F.R. § 3.352 (a).

To establish entitlement to SMC based on housebound status under 38 U.S.C. 
§ 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises. 38 C.F.R. § 3.350(i).

In July 2016, the Veteran submitted a claim of entitlement to SMC.  For the duration of the appeal, he has been in receipt of a 20 percent disability rating for a low back strain with degenerative joint disease of the lumbar spine and a 10 percent disability rating for chronic dyspnea.  His combined disability rating is 30 percent.  

Initially, the Board finds that SMC under 38 U.S.C. § 1114 (s) is not warranted because the threshold requirement that the Veteran have a single disability rating at 100 percent is not met.  38 C.F.R. § 3.350(i).  The Board will thus consider whether he is shown to be in need of regular aid and attendance.

VA provided an A&A or housebound examination in August 2016.  The examiner found that the Veteran was not permanently bedridden or currently hospitalized and that he could travel beyond his current domicile.  The Veteran reported that he would wake up around 6 AM.  Usually, he would wash his face and comb his hair, then fix himself a bowl of cereal.  The Veteran described his subsequent time until 1 PM as mainly sitting down.  Then, he would leave the house and go to the nursing home to visit with his wife until about 4:30 PM.  Thereafter, he would return home and sit down in his chair.  He would retire to bed around 9 PM.  The Veteran did not make use of an orthopedic or prosthetic appliance.  The Veteran did experience dizziness weekly, but less than daily.  Imbalance would affect his ability to ambulate less than weekly.  Further, he had mild memory loss.  The examiner found no other body parts or system impairments that affected the Veteran's ability to protect himself from the daily environment.  With regard to self-care skills, the Veteran could perform all functions.  A physical examination revealed that the Veteran was overweight and walked with an antalgic gait.  However, he could walk up to one-half mile without the assistance of another person.  The Veteran would use a walker for ambulation.  The examiner indicated that the Veteran had unrestricted ability to leave the home.  His thoracolumbar spine disorder caused pain with decreased ranges of motion.  His dyspnea would cause shortness of breath with minimal activity such as dressing and grooming.  

In the comments, the examiner noted that the Veteran lived alone.  He denied having assistance around the home for activities of daily living or household chores.  The Veteran reported that he was independent with all these activities, including dressing, grooming, and sitting to shower.  The Veteran reported that he was able to drive himself to doctor appointments, and he reported that he drove himself to the VA examination being conducted.  The Veteran further reported that he was able to complete simple meal preparation, to include making sandwiches and using the microwave.  

There is no clinical opinion of record finding that the Veteran's service-connected disabilities render in need of the regular aid and assistance of another.  The remaining evidence of record, to include updated VA treatment records, are silent of evidence or opinion that the Veteran's service-connected disabilities render him in need of regular A&A.  

The Board finds the evidence does not support a finding that the Veteran requires the aid and attendance of another person.  In short, there is nothing to suggest that the Veteran presently meets any of the factors cited in 38 C.F.R. § 3.352 (a) (inability to dress himself or to keep himself ordinarily clean and presentable, frequent need of adjustment of any special prosthetic or orthopedic appliance which cannot be done without aid, inability to feed himself through the loss of coordination of the upper extremities or through extreme weakness, inability to attend to the wants of nature or a physical or mental incapacity that requires care and assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment).  The VA examination in August 2016 demonstrated the Veteran was able to walk unaided, to feed and dress himself, to tend to the cares of nature, to sit up and to travel.  He could tend to the normal activities of daily living.  VA treatment records corroborate the August 2016 examination findings.  Thus, the Board finds that the evidence is against a finding that the criteria for SMC based on the need for A&A or housebound status.  

In sum, based on the evidence and analysis above the Board has determined that the criteria for SMC based on the need for aid and attendance of another person or housebound status are not met.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

SMC based on the need for aid and attendance of another person or housebound status is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


